Order entered April 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00982-CV

                               DOUGLAS SEGURA, Appellant

                                               V.

                                JESSICA SEGURA, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-15246

                                           ORDER
       Before the Court is appellant’s April 18, 2018 third motion for an extension of time to

file a brief. In this Court’s order dated March 20, 2018, we cautioned appellant that further

requests for extension would be disfavored. We GRANT the motion and extend the time to

May 18, 2018. However, we caution appellant that failure to file a brief by May 18, 2018 may

result in dismissal of the appeal for want of prosecution without further notice. See TEX. R. APP.

P. 38.8(a)(1).


                                                      /s/   ADA BROWN
                                                            JUSTICE